Citation Nr: 0516066	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  02-00 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from December 1965 to February 
1967.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from an October 1999 decision by 
the RO which granted service connection for PTSD and assigned 
a 50 percent evaluation, effective from July 13, 1998, the 
date of receipt of the veteran's claim.  38 C.F.R. 
§ 3.400(b)(2)(i).  The veteran disagreed with the evaluation 
assigned giving rise to the current appeal.  The Board 
remanded the appeal to the RO for additional development in 
September 2003.  

In a statement received in August 2002, the veteran appeared 
to raise the additional issue of entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability.  This issue has not been 
developed for appellate review and is not inextricably 
intertwined with the issue on appeal.  Accordingly, this 
matter is referred to the RO for appropriate development.  


FINDING OF FACT

Since service connection was established, the veteran's 
symptoms for PTSD are not shown to impair occupational and 
social functioning beyond that contemplated by a 50 percent 
rating.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 
(DC) 9411 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The record reflects that the veteran and his representative 
were provided with a copy of the appealed October 1999 rating 
decision, the November 2001 statement of the case (SOC), and 
the October and November 2004 supplemental statements of the 
case (SSOC).  By way of these documents, the veteran was 
informed of the laws and regulations as well as the criteria 
for the next higher rating for PTSD, the cumulative evidence 
already of record, and why this evidence was insufficient to 
award the benefit sought.

In a letter dated in June 2004, VA notified the veteran and 
his representative of the information and medical evidence 
that was still needed to substantiate the veteran's claim for 
an increase in the initial rate of compensation awarded for 
PTSD, and who would obtain what part of the evidence needed 
to support his claim.  The letter instructed the veteran to 
submit evidence showing that his PTSD has increased in 
severity, and indicated that this evidence may be a doctor's 
statement, containing the physical and clinical findings, the 
results of laboratory tests or x-rays, and the dates of 
examinations and tests.  The letter also informed the veteran 
that he could submit statements from other individuals who 
were able to describe from their knowledge and personal 
observations in what manner his disability had become worse, 
as well as his own statement describing his symptoms, their 
frequency and severity, and other involvement, extension and 
additional disablement caused by his disability.  In 
addition, the veteran was asked to complete authorization and 
consent forms for each identified health care provider, so 
that VA could obtain those records.  The veteran was also 
asked to furnish the dates and places of treatment provided 
at a VA facility or authorized by VA, so that VA could 
request those records.  The letter also informed the veteran 
that he could send any information describing additional 
evidence that he wanted VA obtain, or he could send any 
evidence he had in his possession that related to the claim.  
Thus, the discussion contained in this letter furnished the 
veteran notice of the types of evidence he still needed to 
send to VA, the types of evidence that VA would assist in 
obtaining, and specifically requested that the veteran 
provide VA with or identify any evidence that he possessed or 
knew of that could help to substantiate his claim for a 
higher initial disability rating for PTSD.

For the above reasons, the Board determines that the June 
2004 letter meets the notice requirement of the VCAA.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004) (the content of the notice requirement, pertaining to 
the evidence in the claimant's possession or a similar 
request to that effect).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying the evidence to 
substantiate the claim and the relative duties of VA and 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 270 (2002) (identifying the document that satisfies the 
VCAA notice).

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, although the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") 
noted that the statute and the regulation provide for pre-
initial-AOJ adjudication notice, the Court also specifically 
recognized that, where, as in the case currently before the 
Board, that notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice specifically complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159 because an initial AOJ adjudication had 
already occurred.  Thus, the Board finds that any procedural 
deficiency as concerns the timing of the VCAA notice is 
harmless and has not prejudiced the veteran in the pursuit of 
his claim.

With respect to the duty to assist, VA obtained all treatment 
records identified as related to the veteran claim, as well 
as other documents submitted in support his claim.  In this 
context, the veteran's service medical records, VA outpatient 
treatment records, identified private treatment records, and 
the reports of VA examinations have been associated with the 
veteran's claims folder.  There is no record of the veteran 
or his representative having asserted that there is 
additional evidence to be obtained or that there was a 
request for assistance that was not acted upon.  Accordingly, 
VA has complied with the duty to assist.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2004).

Factual Background

Private treatment records received in December 1998 showed 
that the veteran was treated for various maladies on numerous 
occasions from 1989 to 1998.  The records show complaints of 
anxiety beginning in May 1992, and that the veteran was 
started on Xanax at that time.  There were several references 
to anxiety and a notation of job related stress in September 
1995.  The first mention of PTSD was in June 1998.  The 
evidentiary record includes a letter from a private clinical 
psychologist to the effect that he treated the veteran 
periodically for PTSD between 1983 and 1984.  However, no 
clinical records were provided.  

The veteran was examined by VA in December 1998 in connection 
with his claim of service connection for PTSD.  The report 
focused primarily on the veteran's medical history from 
childhood to the present and included current findings from a 
mental status examination.  The veteran was casually dressed, 
alert, well oriented, and cooperative throughout the 
examination.  His speech was relevant and coherent, though he 
appeared mildly anxious and became angry when discussing his 
experiences in service.  There was no evidence of formal 
thought disorder or any grandiose, religious, or paranoid 
delusions.  The veteran denied any hallucinations or any 
homicidal or suicidal ideations.  He was able to maintain 
basic personal hygiene, and his memory was grossly intact.  
He reported problems with concentration, though none were 
noted on examination.  No obsessive or ritualistic behaviors 
were noted.  The veteran reported symptoms of panic attacks, 
including chest constriction, palpitation, sweating, and fear 
of death, which come on for no apparent reason.  Some 
depression was noted.  He also reported problems with chronic 
insomnia.  The diagnoses included PTSD and alcohol 
dependence, in partial remission.  The Global Assessment of 
Functioning (GAF) score was 45.  The examiner commented that 
the veteran exhibited a chronic pattern of maladjustment 
resulting from severe anxiety symptoms which, according to 
the service medical records, were suggestive of personality 
disorder.  However, there was no evidence of a personality 
disorder found on the current examination.  

The evidentiary record includes numerous VA progress notes 
for treatment from January 2001 to July 2004.  Most of the 
reports showed that the veteran participated in group 
therapy, but offered few, if any, symptoms or clinical 
findings pertaining to PTSD.  The reports noted that the 
veteran had several relapses of alcohol use, at least one 
lasting a couple of weeks after the death of a brother.  (See 
2/02 progress note).  

There were three reports by one psychologist, dated in July 
and August 2002, and July 2004, which offered the only 
significant findings pertaining to the veteran's mental 
status.  The reports were essentially identical and included 
the following complaints and symptoms.  Good grooming and 
hygiene, depressed mood off and on, intrusive thoughts, 
difficulty expression emotions, loss of interest in 
previously enjoyed activities, disturbing dreams, becoming 
very angry or anxious, or tearful and apologetic, feeling cut 
off from everyone except immediate family and other veterans 
in the therapy group, sleep disturbance (sleeping six hours a 
night), startle reaction, and difficulty making decisions.  
In the most recent report in July 2004, the psychologist 
commented that the veteran's social avoidance was consistent 
with his PTSD, and that his passive aggressive behavior, such 
as blowing up angrily, were distinct from his PTSD symptoms 
and were possibly related to childhood issues.  The diagnoses 
included PTSD, moderate to severe; major depression, 
recurrent; history of panic disorder, in partial remission, 
and features of passive aggressive and avoidant personally 
disorder.  The psychologist offered GAF scores for PTSD, 
alone, of 53, 55, and 53, respectively.  

At the direction of the September 2003 Board remand, the 
veteran was afforded a VA psychiatric examination in June 
2004 to determine the severity of his PTSD.  The examiner 
indicated that she had reviewed the claims file and provided 
a detailed description of the veteran's medical, social, and 
occupational history, current complaints, and the clinical 
findings from a mental status examination.  The psychologist 
noted that the veteran did not show an inability to recall 
details of his trauma or loss of interest or pleasure in most 
activities, though he did have some decreased activities due 
to attempts to avoid triggers to use alcohol.  The veteran 
reported a history of problems relating to his family, but 
said that his relationships had improved since he stopped 
drinking in 1996.  He had difficulty falling asleep in the 
past but was able to fall asleep faster than in the past.  He 
wakes three to four times a night due to unrelated physical 
pain, to use the bathroom, or because of nightmares, and said 
that it took him about 30 minutes to fall back to sleep.  The 
veteran reported a history of irritability when he worked, 
and said that he beat up a man three years ago during a 
relapse of alcohol use.  He denied any recent episodes of 
angry or violent outbursts.  The examiner commented that the 
latter incident occurred during a period of depression after 
the death of one of his brothers and that the outburst was 
unrelated to his PTSD.  The veteran also reported some 
difficulties with concentration, feeling that something bad 
was going to happen, and enhanced startled response.  The 
examiner noted that the veteran reported similar amounts of 
distress from PTSD when he was examined previously.  She 
noted that there were some temporary increases in symptoms 
after situational stressors, such as the death of his 
brothers, but these were attributable mostly to increases in 
nonservice-connected depression and alcohol dependency.  

On mental status examination, the veteran was clean-shaven, 
neatly dressed, with good grooming and hygiene.  He was 
alert, well oriented, and attentive throughout the interview.  
There was no evidence of disorientation to time or place.  
His eye contact was initially poor, but increased as the 
interview progressed.  His attention and concentration were 
good, and his memory and intellect were intact and estimated 
to be at least of average capacity.  The veteran did not have 
any memory loss for everyday names and activities, and his 
speech was fluent, quick, and productive.  His conversation 
was clear, coherent, and goal directed, without irrelevant, 
obscure, or illogical speech.  There was no gross impairment 
in thought process or communication, and his affect was not 
flat or blunted.  His mood was reported as "very, very 
uptight" and his affect was anxious.  He became angry and 
tearful when talking about the war in Iraq.  His appetite was 
fair, he denied any history of suicide attempts, gestures, 
current thoughts, plan, or intent to harm himself, or any 
homicidal ideations.  He did not have any obsessional 
rituals, he was able to maintain adequate daily personal 
hygiene, and had no difficulty completing routine activities 
of daily living.  The veteran denied symptoms of continuous 
panic or depression, but admitted to two "milder" panic 
attacks per week.  There were no delusions or hallucinations, 
and his judgment was fair.  The impression included PTSD, 
moderate; major depressive disorder, recurrent (unrelated to 
PTSD), and alcohol dependence in full remission.  The GAF 
score was 60.  

The examiner commented that the veteran's PTSD symptoms had 
not increased since his last examination, except for the 
brief depressive symptoms and relapse into addiction after 
his brothers died in 2001 and 2002.  Overall, the veteran 
reported good benefits from treatment and said that he was 
doing better than prior to starting treatment.  There was 
evidence in service and by current treatment providers, of a 
personality disorder with passive aggressive and avoidant 
features.  The examiner noted that the veteran had a rather 
difficult childhood, including the death of his mother, being 
placed in an orphanage, and quitting school, which may have 
predisposed him to difficulties with anxiety and personality 
functioning.  The veteran appeared to have some difficulty 
adapting to stressful circumstances, such as work settings 
with periods of reduced reliability and productivity, but 
this appeared to be as much due to his personality structure 
as to his PTSD.  The examiner concluded that the veteran's 
PTSD symptoms, alone, did not appear to render him 
unemployable.  

Increased Ratings - In General

As noted above, this appeal arises from an original claim for 
compensation benefits and an October 1999 rating decision 
which, in part, granted service connection for PTSD and 
assigned a 50 percent evaluation.  

As held in AB v. Brown, 6 Vet. App. 35, 38, (1993), where the 
claim arises from an original rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  See also Fenderson v. West, 
12 Vet. App. 119 (1999), which held that at the time of an 
initial rating, separate [staged] ratings may be assigned for 
separate periods of time based on the facts found.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2004).  

Analysis

In reviewing the evidence, the Board notes that the veteran's 
psychiatric symptomatology and the findings on the VA 
examinations as well as the outpatient reports conducted 
during the pendency of the appeal are not materially 
different.  However, the most recent examination report in 
June 2004 provided a more detailed clinical picture and in-
depth analysis of all of the evidence of record.  Therefore, 
the Board will rely primarily on this report in determining 
the appropriate rating to be assigned.  

The GAF scores during the pendency of this appeal ranged from 
40 to 60.  However, only the most recent VA examination and 
the three progress notes discussed above attempted to assign 
a GAF score for PTSD, alone.  That is, the evidentiary record 
shows that the veteran has suffered for many years from 
personality disorder, depression and, in part, alcohol abuse, 
related to his childhood experiences; an aspect not 
differentiated by the GAF scores assigned on the December 
1998 VA psychiatric examination report or on any of the group 
therapy progress notes.  As indicated above, the veteran's 
treating clinical psychologist offered GAF scores from 53 to 
55 for PTSD, alone, and the June 2004 VA examiner rendered a 
score of 60.  The latter examiner also commented that there 
had been no significant increase in PTSD symptoms since the 
initial examination in December 1998, except for brief 
depressive symptoms and a relapse into addiction following 
the deaths of his brothers, which was unrelated to his PTSD.  

The GAF score is an indicator of the examiner's assessment of 
the individual's overall functioning.  A GAF score between 51 
to 60 contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
American Psychiatric Association Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994) (DSM-IV).  

Taking the GAF scores into consideration with all the 
pertinent evidence of record, including the veteran's 
relatively mild symptoms and the lack of any significant 
social inadaptability, the Board does not find that the 
overall disability picture reflected in the evidence more 
nearly approximates the requirements for an evaluation in 
excess of 50 percent.  

A 70 percent evaluation requires deficiencies in most areas 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, and inability to establish and 
maintain effective relationships.  

The material question at issue is whether the veteran has 
sufficient occupational and social impairment to disrupt his 
performance of occupational tasks to the extent set forth in 
the rating criteria described above for an evaluation in 
excess of the 50 percent currently assigned.  

Here, the record shows no findings or objective evidence of 
any of the criteria required for a 70 percent evaluation.  
There was no evidence of any thought disorder, psychosis, 
suicidal ideation, obsessional rituals, near-continuous 
panic, impaired intellectual functioning, or impaired 
judgment.  On all of the examinations, the veteran's thought 
processes were goal directed, logical and coherent.  He 
reported mild panic attacks about twice a week, his personal 
hygiene was appropriate, and he related well to the 
interviewers.  He has been married for over 38 years and has 
a good relationship with his wife and three of his four 
children since he stopped drinking in 1996.  He has problems 
with the fourth child because of his son's drug use and legal 
problems.  The veteran has a good relationship with his 
daughter and reported that he baby-sits for his grandchildren 
three times a week.  While he denied any contact with his 
three siblings, he visits with his father regularly.  He also 
has a good relationship with four other veterans in his 
therapy group and stated that he calls one of them "all the 
time."  (6/04 VAX).  Although he is unemployed and reported 
that he sometimes does not feel like doing anything, he 
generally helps out with chores around the house, including 
doing the laundry, preparing meals, and cleaning.  In July 
2004, he reported that when he is depressed, he will 
sometimes calls other members of his therapy group to try and 
improve his mood, and that this helps.  

Based on a review of all the evidence of record, the Board 
finds that the veteran's symptomatology is not reflective of 
the severity and persistence to warrant an evaluation in 
excess of 50 percent rating from the initial grant of service 
connection.  Therefore, the appeal is denied.  

Extraschedular Consideration

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's PTSD reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of an evaluation in excess of 50 percent on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  There is 
no indication that the disability results in marked 
interference with employment (that is, beyond that 
contemplated in the assigned evaluation).  In fact, this 
question was specifically addressed by the VA examiner in 
June 2004, at which time she clearly and unambiguously stated 
that the veteran was not rendered unemployable by reason of 
his PTSD, alone.  

The Board has considered the VA treating psychologist's 
opinion to the effect that it was unlikely that the veteran 
could work at any kind of employment in any regular way 
because of his PTSD symptoms.  However, the clinical findings 
and the GAF scores offered on all three of his evaluations 
are inconsistent with his qualified statement that the 
veteran would be "unlikely" to find employment because of 
his PTSD, alone.  As discussed above, a GAF score between 51 
to 60 contemplates moderate symptoms or moderate difficulty 
in social, occupational, or school functioning.  Thus, the 
Board finds the treating clinician's opinion less persuasive 
than that of the June 2004 examiner.  Moreover, the veteran's 
PTSD is not shown to warrant frequent, or indeed, any periods 
of hospitalization during the relevant time frame, or to 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors, the Board is not required to remand the claim to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); see also VAOPGCPREC 6-
96.  


ORDER

Entitlement to an initial disability rating in excess of 50 
percent for PTSD is denied.  



		
	DEBORAH SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


